       Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                               Case No.:   5:21−cv−00770 (FJS/TWD)
KE’AIRAH PARKER,

                           Plaintiff,
                                                               COMPLAINT
        -against-

THE UTICA CENTER FOR DEVELOPMENT,                              PLAINTIFF DEMANDS A TRIAL
INC., and VINCENT SCALISE, Individually,                       BY JURY

                           Defendants.
-----------------------------------------------------------X
         Plaintiff, KE’AIRAH PARKER, (hereinafter “Plaintiff”), by Plaintiff’s attorneys,

PHILLIPS & ASSOCIATES, ATTORNEYS AT LAW, PLLC, hereby complains of the

Defendants, upon information and belief, as follows:

                                             Nature of the Case

1.      Plaintiff complains pursuant to 42 U.S.C. § 1981 (hereinafter “Section 1981”), and the New

        York State Human Rights Law, New York State Executive Law § 296, et seq. (hereinafter

        “NYSHRL”). Plaintiff seeks damages to redress the injuries Plaintiff has suffered as a

        result of being subjected to a hostile work environment and being discriminated and

        retaliated against by her employer solely due to her race (Black) and her complaints of

        discrimination.

                                          Jurisdiction and Venue

2.      Jurisdiction of this Court is proper under 42 U.S.C. § 1981 and 28 U.S.C. §§ 1331 and

        1343 as it arises under the laws of the United States and is an action to recover damages or

        to secure an equitable or other relief under an Act of Congress providing for the protection

        of civil rights.




                                                        1
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 2 of 20




3.    The Court has supplemental jurisdiction over Plaintiff’s claims brought under state law

      pursuant to 28 U.S.C. § 1367.

4.    Venue is proper in this district in that a substantial part of the events or omissions giving

      rise to the claim occurred within the Northern District of the State of New York. 28 U.S.C.

      § 1391(b).

                                            Parties

5.    At all times material, Plaintiff is and was a resident of Madison County, State of New York.

6.    Plaintiff is Black.

7.    At all times material, Defendant THE UTICA CENTER FOR DEVELOPMENT, INC.

      (hereinafter “UCD”) was and is a domestic not-for-profit corporation organized under the

      laws of the State of New York with its principal place of business at 726 Washington Street,

      Utica, New York 13501.

8.    At all times material, Defendant UCD is a Veteran outreach organization that owns and

      maintains multiple locations throughout New York State, including the UCD location

      located at 726 Washington Street, Utica, New York 13502 (hereinafter “the Location”),

      where the discriminatory conduct alleged herein took place.

9.    At all times material, Defendant UCD was Plaintiff’s employer under the NYSHRL.

10.   At all times material, Defendant VINCENT SCALISE (hereinafter “SCALISE”) is and

      was the founder of UCD holding the position of Founder/Executive Director.

11.   At all times material, Defendant SCALISE was Plaintiff’s supervisor and had supervisory

      authority over Plaintiff.




                                                2
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 3 of 20




12.   At all times material, Defendant SCALISE had the power to hire, fire and/or directly affect

      the terms and conditions of Plaintiff’s employment. Defendant SCALISE had the power

      to direct Plaintiff’s daily work activities.

13.   At all times material, Plaintiff was an employee of Defendant UCD and Defendant

      SCALISE.

14.   Defendant UCD and Defendant SCALISE are sometimes collectively referred to as

      “Defendants.”

15.   At all times material, Defendants were employers under Section 1981 and the NYSHRL.

16.   At all times material, all parties mentioned herein worked and/or continue to be employed

      at the Location.

                                          Material Facts

17.   On or about August 26, 2019, Plaintiff began working full time for Defendant UCD at the

      Location as a case manager, earning approximately $26,000 per year.

18.   Plaintiff was qualified for her position and performed her duties well.

19.   In or around October 2019, shortly after Plaintiff’s employment began, Defendant

      SCALISE began discriminating against Plaintiff.

20.   In or around October 2019, Plaintiff was in a staff meeting with her other co-workers at

      the Location. At the time, Plaintiff had nail extensions on her fingers. Defendant SCALISE

      pointed out Plaintiff’s long nails and stated in sum and substance, “how can you type with

      those things on your fingers?” Defendant SCALISE went into Plaintiff’s office later that

      day and made another comment stating “you people always get nails like that, I’ll never

      understand it. How can you do anything with those things?” Plaintiff felt shocked and

      embarrassed at Defendant SCALISE’s comments.



                                                     3
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 4 of 20




21.   Plaintiff immediately understood Defendant SCALISE’s reference to the way “you people”

      style nails to constitute a racist generalization of Black people.

22.   In or around October 2019, Plaintiff arrived at work with a head wrap on. Defendant

      SCALISE entered Plaintiff’s office and stated in sum and substance, “what do you got on

      a durag? You a gang banger now? You selling drugs in here?” Plaintiff was offended and

      humiliated as Defendant SCALISE never made those remarks towards Plaintiff’s non-

      Black co-workers.

23.   It was clear to Plaintiff that Defendant SCALISE was again stereotyping Blacks by

      commenting that Plaintiff was part of a gang and selling drugs.

24.   In or around January 2020, Plaintiff’s supervisor was terminated. As a result, Plaintiff took

      on additional responsibilities at Defendant UCD.

25.   Upon information and belief, the previous employee who held the above-mentioned

      position was Caucasian and received a higher salary than Plaintiff did in the same position.

26.   Upon information and belief, throughout Plaintiff’s employment at Defendant UCD,

      Defendant SCALISE assigned Plaintiff more work and more projects than Plaintiff’s non-

      Black co-workers, all while being paid the same or less than them.

27.   In or around late May 2020, Defendant SCALISE expressed his hate for the “Black Lives

      Matter” movement. Defendant SCALISE approached Plaintiff and encouraged her not to

      support the “Black Lives Matter” movement, by stating, in sum and substance, “the animals

      protesting over these deaths are doing more to hurt their communities than they are

      changing anything.” Defendant SCALISE went on to berate Plaintiff and ask “you’re not

      one of them, are you? One of them that supports the BLM.” Plaintiff was shocked and

      insulted by Defendant SCALISE’s comments.



                                                4
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 5 of 20




28.   It was humiliating for Plaintiff to have to answer to an employer like Defendant SCALISE

      who was extremely vocal in disparaging the Black Lives Matter movement.

29.   In or around early June 2020, during the wake of the “Black Lives Matter” movement,

      Defendant SCALISE stated, in sum and substance, “this BLM bullshit is like the #metoo

      movement bullshit.” While mentioning the “Black Lives Matter” movement, Defendant

      SCALISE stated “oh, you know how they are when they get mad.” Plaintiff was offended

      and disgusted.

30.   In or around June 2020, Defendant SCALISE created a petition titled “Keep our

      Christopher Columbus Statue,” and posted said petition on Defendant UCD’s Facebook

      page.

31.   On or about June 25, 2020, shortly after publicizing the petition and posting corresponding

      offensive comments on Defendant UCD’s Facebook page, Defendant SCALISE called

      Plaintiff and stated, in sum and substance, “I need you to do something for me. I need you

      to tell me if I’m racist. Because I don’t think I am but apparently a bunch of people online

      do.” Plaintiff was unsure how to respond as Defendant SCALISE’s tone was demanding

      and strong, and Plaintiff believed that if she spoke out against Defendant SCALISE, it

      would anger him. Plaintiff was insulted and believed that Defendant SCALISE came to

      her solely because she was Black.

32.   That same day, Defendant SCALISE called Plaintiff again and stated that he was upset that

      everyone was calling him racist and stated that Plaintiff had to “talk him down.” Defendant

      SCALISE considered dismantling Defendant UCD and explained to Plaintiff that if he did

      not have a job, no one else did either. Ultimately, Defendant SCALISE forced Plaintiff to

      draft a statement in response to the comments that he was facing calling him racist.



                                               5
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 6 of 20




      Defendant SCALISE stated, in sum and substance, “if you refuse to make the statement,

      you will no longer have a job.” Plaintiff felt as if she had no choice but to create the

      statement on behalf of Defendant SCALISE. Later that day, Defendant SCALISE altered

      what was posted on Defendant UCD’s Facebook page, taking responsibility for the

      aforementioned post.

33.   Shortly thereafter, Defendant SCALISE ranted, in sum and substance, “I should not have

      to bite my tongue with my beliefs because it is my God given right.” Defendant SCALISE

      would also state “I would put a bullet in any one of those protestors online.” Plaintiff was

      terrified.

34.   In or around late June 2020, Plaintiff approached Defendant UCD’s Human Resources

      Administrator, Christina Wasielewski, and co-worker, Blake Arcuri. Plaintiff expressed

      her concerns regarding Defendant SCALISE’s conduct on social media, including posting

      a variety of racially insensitive and racist posts.

35.   Mr. Arcuri responded to Plaintiff’s concerns and stated, in sum and substance, “I feel bad

      and I wish there was more I could do. [Defendant] SCALISE owes everyone an apology.”

36.   Plaintiff told Ms. Wasielewski and Mr. Arcuri that she felt unsafe with the threats that were

      made as Defendant SCALISE was creating these posts on a company page. Plaintiff

      explained that she felt uncomfortable at Defendant UCD as she was the only Black

      employee at Defendant UCD.

37.   Plaintiff asked Ms. Wasielewski if there was anything that can be done from Human

      Resources to which Ms. Wasielewski stated that she was working from home and on

      maternity leave so there is not much that she could do. Ms. Wasielewski explained that if




                                                 6
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 7 of 20




      she were in-person, she would have more leverage, but she did not want to address these

      issues at this time.

38.   Upon information and belief, Plaintiff’s concerns were not brought to Defendant

      SCALISE’s attention.

39.   Shortly after, Defendant SCALISE began making posts on his personal Facebook page, as

      well as Defendant UCD’s Facebook page, that were racially offensive and seen by Plaintiff

      and other employees of Defendants. (See e.g. Exhibit A)

40.   In or around July 2020, Plaintiff was promoted to Program Manager of Client Wellness

      and received a pay raise to approximately $33,000 per year.

41.   In or around August 2020, Plaintiff came to work with her hair in braids. Defendant

      SCALISE’s mother, Anna Scalise, who was also employed by Defendant UCD,

      approached Plaintiff and stated in sum and substance “what are those things on your head?

      I don’t like how they look, it looks better and more professional straight.” Plaintiff was

      hurt and insulted by Ms. Scalise’s insensitive comments. Plaintiff believed that Ms.

      Scalise’s comments about her hair stemmed from a problem she had with Black hairstyles.

42.   On or about August 24, 2020, Plaintiff’s hair was still in braids. Defendant SCALISE

      approached Plaintiff and stated in sum and substance, “you really think that hair is

      appropriate for work?” Defendant SCALISE again expressed a problem with Black

      hairstyles. Plaintiff was shocked and offended.

43.   On or about August 25, 2020, Plaintiff texted Ms. Wasielewski that she felt uncomfortable

      while working at Defendant UCD, and because of Defendant SCALISE’s racially

      insensitive behavior, comments, and social media posts. Ms. Wasielewski responded

      “That’s really obnoxious and out of line. What is actually wrong with him? I don’t blame



                                              7
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 8 of 20




      you, I’d feel the same.” Plaintiff explained that she felt weird being around Defendant

      SCALISE and wanted to keep it short with him. Ms. Wasielewski responded “Yeah, he has

      zero tact when it comes to things like that. Anything really. Not that this equates to your

      situation at all but his comments everyday about me being pregnant and how my husband

      made him hire a pregnant lady… even now he makes comments like ‘you’re not pregnant

      again are you?’ Like who cares if I was?? Is that even your business?? So I def feel you.”

44.   In or around September 2020, Plaintiff and Defendant SCALISE had meetings to discuss

      projects that Plaintiff was working on. In one particular meeting, Plaintiff told Defendant

      SCALISE that in response to Defendant SCALISE’s Facebook posts, the Location was

      receiving threats, specifically that someone was going to “shoot up the place,” and also

      threatening to withdraw future donations. Plaintiff also explained that she was concerned

      for her daughter, who had to come to the Location at times as in-person schools were

      suspended due to the COVID-19 pandemic. In response to Plaintiff’s concerns, Defendant

      SCALISE took out a firearm, placed it on the desk in front of Plaintiff and stated “I’m not

      worried about anyone coming here, it’ll be fine.” Plaintiff felt intimidated and terrified.

45.   As a result of the aforementioned meeting, Plaintiff expressed her concerns to her assistant,

      stating that she was worried about bringing her daughter to the Location as Defendant

      SCALISE refused to take her concerns seriously. Plaintiff was anxious and had difficulty

      sleeping as she was fearful for what was to come.

46.   In or around October 2020, Plaintiff organized and attended a “Basketball Showdown”

      event at Defendant UCD. Shortly after the event, Defendant SCALISE approached Plaintiff

      and stated, in sum and substance, “by the way, I wanted to mention that a board member

      saw you at the event and your blouse was low-cut.” Plaintiff was offended and frustrated



                                                8
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 9 of 20




      because her attire was appropriate. Plaintiff believed that she was being singled-out as,

      non-Black female board members frequently came to work in inappropriate attire, but upon

      information and belief, it was not a problem for Defendants.

47.   Upon information and belief, Plaintiff was the only individual who Defendant SCALISE

      approached regarding inappropriate attire, and she believed she was being singled out due

      to her race.

48.   On or about November 18, 2020, a volunteer for Defendant UCD spoke with Plaintiff and

      explained that she believed that her voice was being suppressed because she was an African

      American. Specifically, the volunteer stated that a Caucasian male employee of Defendant

      UCD cornered the volunteer and stated in sum and substance, that the volunteer was

      replaceable, and she should leave Defendant UCD. The volunteer told Plaintiff that

      managers at Defendant UCD were aware of the situation, but nothing was done. Plaintiff

      informed Ms. Wasielewski of the volunteer’s concerns, whereafter Ms. Wasielewski told

      Plaintiff to “stay in her place.”

49.   In or around the end of November 2020, Plaintiff had to undergo surgery for removal of

      her gallbladder. Plaintiff was out of work from the end of November 2020 through January

      6, 2021.

50.   On or about January 7, 2021, Defendant SCALISE went to Washington, D.C. as part of his

      duties within the New York Division of the National Guard.

51.   On or about January 14, 2021, Plaintiff approached Ms. Wasielewski to ask what policies

      were in place at Defendant UCD for racial discrimination. Ms. Wasielewski read the

      employee handbook and informed Plaintiff of the “general policies regarding

      discrimination and sexual harassment.”



                                               9
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 10 of 20




52.    On or about February 10, 2021, Defendant SCALISE, Ms. Wasielewski and Mr. Arcuri

       approached Plaintiff and urged Plaintiff to take a less-desirable position with more work

       and no increase in salary. Plaintiff asked Defendant SCALISE if they could speak about

       the position rather than her being forced into it, to which Defendant SCALISE stated that

       she will have to wait until he returns from Washington, D.C. As a result of this request,

       Defendant SCALISE refused to respond to nearly any of Plaintiff’s e-mails, calls and/or

       text messages, and, if he did respond, he was very short with his responses.

53.    On or about March 15, 2021, Plaintiff’s daughter was feeling ill. Plaintiff contacted Ms.

       Wasielewski and requested to work from home so that she would be in close proximity to

       her sick daughter. Plaintiff had also provided a doctor’s note to Ms. Wasielewski from her

       daughter’s doctor. Plaintiff has worked from home in the past, so this was not an unusual

       request. In response to Plaintiff’s request, Ms. Wasielewski stated that Plaintiff would

       need to use sick time or comp time, and that the doctor’s note would not be applicable to

       her as the note is relating to Plaintiff’s daughter, not Plaintiff herself. Plaintiff was

       frustrated as her non-Black co-workers, including Ms. Wasielewski, were able to work

       from home in the past without needing to take sick or comp time.

54.    Upon information and belief, in or around the end of March 2021, Ms. Wasielewski worked

       from home as her child was ill, and she was not required to take sick or comp time.

55.    On or about March 22, 2021, Ms. Scalise informed Plaintiff’s co-worker “Tracey” not to

       copy Plaintiff on any e-mails. Plaintiff was frustrated and confused as Plaintiff had been

       “Tracey’s” supervisor for approximately one (1) year and, as manager, needed to be abreast

       of certain work being done at Defendant UCD.




                                               10
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 11 of 20




56.    On or about March 23, 2021, Plaintiff worked at Defendant UCD’s Catskills location,

       which she did with some frequently.

57.    On or about March 26, 2021, Plaintiff had a scheduled phone call with Defendant

       SCALISE to address projects that Plaintiff was handling, as well as to inform Defendant

       SCALISE of the discrimination that she was facing at Defendant UCD. As Plaintiff began

       informing Defendant SCALISE of the discrimination she was facing at Defendant UCD,

       Defendant SCALISE became agitated and believed that he was being unfairly accused.

       Defendant SCALISE stated that he was uncomfortable speaking to Plaintiff without a third-

       party being present. Plaintiff and Defendant SCALISE scheduled a meeting that following

       Monday to further discuss Plaintiff’s complaints. Defendant SCALISE stated that his

       attorney would be present during the meeting.

58.    On or about March 29, 2021, a volunteer at Defendant UCD approached Plaintiff and made

       her aware that he was discriminated against at Defendant UCD for being African American

       and had been called a “nigger.” The volunteer informed Plaintiff that he went to other

       managers at Defendant UCD, and no action was taken.

59.    On or about March 29, 2021, Defendant SCALISE e-mailed Plaintiff and cancelled their

       scheduled meeting. Defendant SCALISE explained that he did so because Plaintiff accused

       him of wrongdoing and provided Plaintiff with three options: “[Plaintiff] can submit to me

       in writing your complaints/issues and concerns, I am willing to review them and send a

       written response back. You can file for a formal grievance that will go to the board of

       directors. Or we can part ways.” Defendant SCALISE also informed Plaintiff that Mr.

       Arcuri was her direct supervisor. Plaintiff was confused as Plaintiff was never informed

       that Mr. Arcuri was her supervisor.



                                              11
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 12 of 20




60.    Plaintiff responded to Defendant SCALISE’s e-mail and asked Defendant SCALISE when

       Mr. Arcuri became her supervisor, as she always believed that Defendant SCALISE

       himself was her direct supervisor. In response, Defendant SCALISE stated “I[t] appears

       that we need to part ways consider this your formal notice of termination. Please turn in

       your computer and keys to the business office.”

61.    Shortly after receiving the termination e-mail from Defendant SCALISE, Mr. Arcuri and

       Ms. Wasielewski entered Plaintiff’s office informing her that she needed to gather her

       items and exit the premises within one hour. Plaintiff felt ambushed and had no opportunity

       to gather her items.

62.    On or about March 30, 2021, Plaintiff contacted Defendant SCALISE and Ms.

       Wasielewski in an attempt to gather the remainder of her belongings which remain at

       Defendant UCD. Instead of assisting Plaintiff in her request, Ms. Wasielewski responded

       “[a]t this time any and all requests must be made through our attorney’s office, and moving

       forward we will only be communicating with you via our attorney.” Plaintiff’s personal

       items are still in the possession of Defendant UCD.

63.    Upon information and belief, individuals in the past who were terminated or voluntarily

       left Defendant UCD were afforded the courtesy of using Defendant UCD’s box truck to

       remove their items from the Location. Plaintiff was not afforded such an opportunity.

64.    Plaintiff attempted to contact Defendants’ “attorneys” directly multiple times but never

       received a response.

65.    The above are just some of the comments and conduct which contributed to the race-based

       hostile work environment that Plaintiff experienced on a regular basis while employed by

       Defendants.



                                               12
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 13 of 20




66.    Defendant SCALISE literally referred to Black Lives Matter protestors as animals and

       Plaintiff was indeed made to feel less than human by him. Defendants did not even have

       the decency to allow Plaintiff to collect her personal belongings from the Location when

       she was terminated and she was ordered to leave as if she was a criminal.

67.    Plaintiff was repulsed, offended, disturbed, humiliated, victimized, and disgusted by this

       blatantly unlawful racial harassment, discrimination, and hostile work environment.

68.    Defendants created a hostile work environment, which unreasonably interfered with

       Plaintiff’s ability to perform Plaintiff’s job.

69.    Defendants’ actions and conduct were intentional and intended to harm Plaintiff.

70.    Defendants discriminated against Plaintiff solely due to Plaintiff’s race (Black) and her

       objections to the discriminatory and retaliatory actions taken against Plaintiff.

71.    But for Plaintiff’s race (Black), Plaintiff would not have endured the hostile work

       environment to which she was subjected by Defendants.

72.    But for Plaintiff’s race (Black) and her complaints of race discrimination, Plaintiff’s

       employment would not have been terminated by Defendants.

73.    Defendants unlawfully discriminated against, retaliated against, humiliated, degraded and

       belittled Plaintiff. As a result, Plaintiff suffers loss of rights, emotional distress and loss of

       income.

74.    Plaintiff was subjected to such a discriminatory, retaliatory, hostile and abusive work

       environment that no reasonable person in Plaintiff’s shoes could or should be expected to

       endure.




                                                  13
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 14 of 20




75.    As a result of the acts and conduct complained of herein, Plaintiff has suffered a loss of

       employment, income, the loss of a salary, loss of bonus, loss of benefits, other

       compensation which such employment entails, special damages, and great inconvenience.

76.    As a result of the acts and conduct complained of herein, Plaintiff has suffered future

       pecuniary losses, emotional pain, inconvenience, loss of enjoyment of life, and other non-

       pecuniary losses.    Plaintiff has further experienced severe emotional and physical

       distressed.

77.    Defendants acted maliciously, willfully, outrageously, and with full knowledge of the law.

78.    As such, Plaintiff demands punitive damages against all the Defendants, jointly and

       severally.

                           First Cause of Action for Discrimination
                            Under 42 U.S.C. § 1981 (As Amended)
                                   (Against All Defendants)

79.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

80.    42 U.S.C. § 1981 provides, in pertinent part:

              (a) Statement of Equal Rights. All persons within the jurisdiction
                  of the United States shall have the same right in every State and
                  Territory to make and enforce contracts, to sue, be parties, give
                  evidence, and to the full and equal benefit of all laws and
                  proceedings for the security of persons and property as is
                  enjoyed by white citizens, and shall be subject to like
                  punishment, pains, penalties, taxes, licenses, and exactions of
                  every kind, and to no other.

81.    Defendant UCD and Defendant SCALISE engaged in unlawful employment practices

       prohibited by 42 U.S.C. § 1981, by discriminating against Plaintiff because of her race

       (Black).

82.    Defendant UCD and Defendant SCALISE violated the sections cited herein as set forth.

                                               14
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 15 of 20




83.    Plaintiff is entitled to the maximum amount allowed under this statute.

                            Second Cause of Action for Retaliation
                            Under 42 U.S.C. § 1981 (As Amended)
                                  (Against All Defendants)

84.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

85.    By the acts and practices described above, Defendant retaliated against Plaintiff for her

       opposition to unlawful discrimination under 42 U.S.C. § 1981.

86.    Defendants acted with malice and/or reckless indifference to Plaintiff’s statutorily

       protected rights.

87.    Defendant UCD and Defendant SCALISE violated the sections cited herein as set forth.

88.    Plaintiff is entitled to the maximum amount allowed under this statute.

                           Third Cause of Action for Discrimination
                           Under the New York State Executive Law
                                   (Against All Defendants)

89.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

90.    New York State Executive Law § 296(1) provides that:

              It shall be an unlawful discriminatory practice:

              (a) For an employer or licensing agency, because of an individual’s
                  age, race, creed, color, national origin, sexual orientation,
                  military status, sex, disability, predisposing genetic
                  characteristics, familial status, marital status, or domestic
                  violence victim status, to refuse to hire or employ or to bar or to
                  discharge from employment such individual or to discriminate
                  against such individual in compensation or in terms, conditions
                  or privileges of employment.




                                                15
      Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 16 of 20




91.    Defendants engaged in an unlawful discriminatory practice by creating and maintaining a

       hostile work environment and otherwise discriminating against Plaintiff because of her

       race (Black).

92.    Defendant UCD and Defendant SCALISE violated the sections cited herein as set forth.

93.    Plaintiff is entitled to the maximum amount allowed under this statute.

                          Fourth Cause of Action for Discrimination
                          Under the New York State Executive Law
                             (Not Against Corporate Defendant)

94.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

95.    New York State Executive Law § 296(6) provides in pertinent part, that it shall be an

       unlawful discriminatory practice “…for any person to aid, abet, incite, compel or coerce

       the doing of any acts forbidden under this article, or attempt to do so.”

96.    Defendant SCALISE violated the statute cited herein as set forth.

97.    Plaintiff is entitled to the maximum amount allowed under this statute.

                            Fifth Cause of Action for Retaliation
                          Under the New York State Executive Law
                                  (Against All Defendants)

98.    Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

99.    New York State Executive Law § 296(1) provides that:

              It shall be an unlawful discriminatory practice:

              (e) For any employer, labor organization or employment agency to
                  discharge, expel or otherwise discriminate against any person
                  because he or she has opposed any practices forbidden under
                  this article or because he or she has filed a complaint, testified
                  or assisted in any proceeding under this article.



                                                16
       Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 17 of 20




100.    Defendant UCD and Defendant SCALISE violated the sections cited herein as set forth.

101.    Plaintiff is entitled to the maximum amount allowed under this statute.

                                             Jury Demand

102.    Plaintiff requests a jury trial on all issues to be tried.

WHEREFORE, Plaintiff respectfully requests a judgment against Defendants:

   A. Declaring that Defendants engaged in unlawful employment practices prohibited by 42

        U.S.C. § 1981, as amended; and the New York State Human Rights Law, New York State

        Executive Law § 296, et. seq., in that Defendants discriminated against Plaintiff and created

        a hostile work environment based on Plaintiff’s race (Black), retaliated against Plaintiff

        due to her complaints of discrimination, and unlawfully terminated Plaintiff;

   B. Awarding damages to Plaintiff for all lost wages and benefits resulting from Defendants’

        unlawful harassment, discrimination, retaliation, and conduct and to otherwise make

        Plaintiff whole for any losses suffered because of such unlawful employment practices;

   C. Awarding Plaintiff compensatory damages for mental and emotional injury, distress, pain,

        suffering and injury to Plaintiff’s reputation in an amount to be proven;

   D. Awarding Plaintiff damages for loss of income, the loss of a salary, bonus, benefits, and

        other compensation which such employment entails;

   E. Awarding Plaintiff punitive damages;

   F. Awarding Plaintiff liquidated damages;

   G. Awarding Plaintiff prejudgment interest;

   H. Awarding Plaintiff attorneys’ fees, costs, and expenses incurred in the prosecution of this

        action; and




                                                    17
Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 18 of 20
Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 19 of 20




  EXHIBIT A
Case 5:21-cv-00770-FJS-TWD Document 1 Filed 07/06/21 Page 20 of 20
